DETAILED ACTION
This office action is in response to applicant’s filing dated February 8, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1, 11, 20-22, 24, 27, 28, 30, 31, and 33-45 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 4, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 20, 27, and 28; cancelation of claim(s) 2-10, 12-19, 23, 25, 26, 29, and 32; and addition of new claim(s) 44 and 45.   
Applicants elected without traverse a) a method of treating or improving at least one disorder or parameter of sleep in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a compound of the formula (I) as the method species; b) Compound of claim 5:

    PNG
    media_image1.png
    191
    684
    media_image1.png
    Greyscale

as the elected compound of Formula (I) species; c) the distribution of slow wave sleep across the sleep period time or one or more segments of sleep period time as the parameter of sleep species; d) administration once daily as the regimen species; and e) a subject suffering 
	The Examiner notes that the claims have been amended to exclude a subject suffering from schizophrenia.  Thus, Examination has been expanded to a patient suffering from depression.
	Claim 44 reads on the elected species and the expanded species, thus claim 44 is presently under examination.
Claim 45 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 29, 2018.
Claims 1, 21, 22, 24, 27, 35, 37, 39, 41, and 44 are presently under examination as they relate to the elected species:  a) a method of treating or improving at least one disorder or parameter of sleep in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a compound of the formula (I) as the method species; b) Compound of claim 5:

    PNG
    media_image1.png
    191
    684
    media_image1.png
    Greyscale

.

Priority
The present application is a divisional application of U.S. Application No. 13/810,772 filed on June 24, 2013, which is national stage entry of PCT/US11/44697 filed July 20, 2011, which claims benefit of U.S. Provisional Application No. 61/366,075 filed on July 20, 2010.  The effective filing date of the instant application is July 20, 2010. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by 

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 24, 27, 35, and 44 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamabe et al. (US20030212094; published 13 November 2003, cited in a previous Office Action) as evidenced by Thase (J Clin Psychiatry, 1998; 59(suppl 4):55-65).
Regarding claims 1, 27, and 35, Yamabe teaches a medicament comprising 2-((1-(2-(4-fluorophenyl)-2-oxoethyl)piperidin-4-yl)methyl)isoindolin-1-one, which is equivalent to the instantly claimed compound of formula (II), hereinafter referred to as Compound A (claims 12 and 18):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
st paragraph).  Thus, it was known in the art that sleep disorders are integral feature of depression.  Since sleep disorders are an integral feature of depression, a subject suffering from depression is construed as a subject in need of treating at least one disorder of sleep.
	The prior art is silent regarding “improving a sleep disorder.”  However, improving a sleep disorder” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (Compound A) is being administered to the same subjects (subjects suffering from depression).   Similarly, regarding claim 27, the prior art is silent regarding “improving total sleep time.”  However, “improving total sleep time” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (Compound A) is being administered to the same subjects (subjects suffering from depression).  In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.

Apparently, Applicant has discovered a new property or advantage (“improving a sleep disorder” and “improving total sleep time”) of the method taught by the prior art ("the administration of a therapeutically effective amount of Compound A to a patient suffering from depression”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Regarding claims 24 and 44, Yamabe teaches the dose may be administered once or two or more divided portions in a day [0095].    Regarding claims 24 and 44, two divided portions in a day reads on twice daily.  Once per day reads on once daily.
Thus, the teachings of Yamabe anticipate the method of claims 1, 24, 27, 35, and 44.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 37, 39, and 41 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamabe et al. (US20030212094; published 13 November 2003, cited in a previous Office Action) as evidenced by Thase (J Clin Psychiatry, 1998; 59(suppl 4):55-65) as applied to claims 1, 24, 27, 35, and 44 above.
instant claim 21), between 8 mg and 32 mg (instant claim 22), at a dose of 19.2 mg, 38.4 mg, 48 mg or 76.8 mg (instant claim 37), between 1 mg and 64 mg (instant claim 39), or at a dose of 16 mg, 32 mg, 40 mg, or 64 mg (instant claim 41).
However, Yamabe teaches the doses of the medicament should be suitably determined depending on a type of a disease to be treated, purpose of preventive or therapeutic treatment, the age, body weight and conditions of a patient and the like; a dose for adult patient per day may generally be within the range of about from 0.05 to 500 mg for oral administration.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  In the instant case, the claimed ranges lie inside the ranges disclosed by the prior art.
Taken together, all this would result in the practice of the method of claims 21, 22, 37, 39, and 41 with a reasonable expectation of success.
Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues:
Yamabe discloses the compound of formula (II) in Table 3 (Example 1) and in claim 12. However, taken in its entirety, Yamabe actually discloses more than 800 compounds and teaches that those compounds may be useful for treating one of the at least 24 different diseases disclosed therein. (Tables 1 and 2; Claim 20.) However, none of these diseases or disorders disclosed in Yamabe is treating or improving at least one disorder of sleep. In fact, as discussed above, the word "sleep," does not appear anywhere throughout Yamabe.  Moreover, purely for the sake of argument, even if a person of ordinary skill in the art would have been motivated by Yamabe to treat or improve a disorder of sleep, which the Applicant does not concede, there is no further pointer or suggestion to select any particular compound from the more than 800 compounds disclosed in Yamabe.  Therefore, for at least these reasons, there is nothing in Yamabe that would have suggested to a person of ordinary skill in the art to apply its disclosure to the treatment or improvement of a disorder of sleep with the compound of formula (II) with any expectation of success. Accordingly, Applicant submits that amended claim 1 is nonobvious in view of Yamabe.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.



	
	


Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim interpretations: The limitations “a subject in need thereof” and “improving at least one disorder of parameter of sleep in a subject” recited in claim 1 reads on any subject who needs improvement in at least one parameter of sleep due to any internal and/or external factors, and does not necessarily suffer from any clinically diagnosed disorder as well as encompassing patients suffering from any disorder. 
Claims  1, 21, 22, 24, 27, 35, 37, 39, 41, and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-16, 18, 19, 22, 26-33, 54, 56, and 57 of copending Application No. 16/015,151 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The copending claims are directed to a gastro-resistant, controlled release dosage form comprising Compound (I) and at least one controlled release agent.  Compound (I) is equivalent to instantly claimed Compound (II) (see page 1 of the copending specification).  The composition of the copending application anticipates the instantly claimed composition.  Moreover, the specification of the copending application discloses Compound (I) is useful for treating schizophrenic and non-schizophrenic patients having sleep disorders [00292].  
Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims  1, 21, 22, 24, 27, 35, 37, 39, 41, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 10,799,493 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The allowed claims are directed to a pharmaceutical composition comprising a release modifier and between 1 mg and about 100 mg of Compound (I) (claim 43), wherein the amounts overlap the instantly claimed amounts.  Moreover the specification of the allowed claims discloses a method for improving sleep, such as sleep architecture and continuity comprising administering a formulation of the invention to a subject in need thereof [00122].  
In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in 


Claims 1, 3, 21, 22, 24, 27, 35, 37, 39, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-30 of copending Application No. 16/302,722 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a method of improving at least one parameter of sleep in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a compound of formula (II), wherein the compound of formula (II) is administered to the subject between once daily and four times daily. The copending claims encompass depression.  A subject suffering from depression is construed as a subject in need of treating at least one disorder of sleep as evidenced by Thase (J Clin Psychiatry, 1998; 59(suppl 4):55-65), which teaches sleep disturbances are an integral feature of depressive disorders (abstract); difficulties with sleep are among the most common symptoms of mood disorders and have been described as characteristic of depression since antiquity; and all contemporary sets of diagnostic criteria for depression include sleep disturbances, as do the major symptom-based rating scales (page 55, left, 1st paragraph).  Thus, it was known in the art that sleep disorders are integral feature of depression.  “Improving a sleep disorder” will inevitably flow from the method of the copending claims, since the same compound (Compound A) is being administered to the same subjects (subjects suffering from depression).   In other words, 


The copending claims are directed to a method of treating at least one negative symptom in a non-schizophrenic human subject, wherein the total daily dose is between about 1 mg to about 64 mg (claim 11).  The instant claims are directed to improving at least one parameter of sleep in a subject in need thereof (instant claim 1).  Thus, the method steps are the same.  Thus, by practicing the method of the previously granted claims, one would inevitably be "improving at least one parameter of sleep in a subject in need thereof wherein the subject,” since the same compound (Compound II) is being administered to the same subjects (a subject in need thereof sleep). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3, 21, 22, 24, 27, 35, 37, 39, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/914,862 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
st paragraph).  Thus, it was known in the art that sleep disorders are integral feature of depression.  “Improving a sleep disorder” will inevitably flow from the method of the copending claims, since the same compound (Compound A) is being administered to the same subjects (subjects suffering from depression).   In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.


Claims 1, 3, 21, 22, 24, 27, 35, 37, 39, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-14 of U.S. Patent No. 9,458,130 B2.
The instant claims are directed to a method of treating at least one sleep disorder or improving at least one parameter of sleep in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a compound of formula (II).  The previously allowed claims are directed to a pharmaceutical formulation comprising Compound (I), wherein the formulation comprises a release modifier (claim 1).  Compound (I) is equivalent to instantly claimed Compound (II).  Moreover, the previously allowed claims encompass a method of treating a sleep disorder comprising administering the pharmaceutical formulation comprising Compound (I).  Thus, the method of the allowed claims would anticipate the instantly claimed method.

With regard to the previously granted claims directed to the pharmaceutical composition, in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent.


Claims 1, 3, 21, 22, 24, 27, 35, 37, 39, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,730,920 B2.
The instant claims are directed to a method of treating at least one sleep disorder or improving at least one parameter of sleep in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a compound of formula (II). 
The previously allowed claims are directed to a pharmaceutical formulation comprising Compound (I), wherein the formulation comprises a release modifier (claim 1).  Compound (I) is equivalent to instantly claimed Compound (II).  With regard to the previously granted claims directed to the pharmaceutical composition, the specification of the previously allowed patent discloses a method for improving sleep, such as sleep architecture and continuity, comprising administering a formulation of the invention (col 11, lines 31-34).  
In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent.



Claims 1, 21, 22, 24, 27, 35, 37, 39, 41, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,258,614 B2.
The instant claims are directed to a method of treating at least one sleep disorder or improving at least one parameter of sleep in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a compound of formula (II).  
The previously allowed claims are directed to a pharmaceutical formulation comprising Compound (I) (claim 1).  The specification of the previously allowed claims teaches a method for treating or diminishing at least one aspect of a sleep disorder (col 11, lines 35-40).
In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent.
Response to Arguments
With regard to the provisional rejection of claims 1, 21, 22, 24, 27, 35, 37, 39, 41, and 44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-16, 18, 19, 22, 26-33, 54, 56, and 57 of copending Application No. 16/015,151; the provisional rejection of claims 1, 3, 21, 22, 24, 27, 35, 37, 39, and 41 on the ground of nonstatutory double patenting as being unpatentable over claims 11-30 of copending Application No. 16/302,722; and the provisional rejection of claims 1, 3, 21, 22, 24, 27, 35, 37, 39, and 41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending 

Applicant’s request for maintaining the rejections on the grounds of non-statutory obviousness-type double patenting over US Patent Nos. 9,458,130 B2; 9,730,920 B2; 10,258,614 B2 and 10,799,493 B2 is noncompliant with the regulations under 37 C.F.R. 1.111.  The instant rejection is not a provisional rejection as the claims of US Patent Nos. 9,458,130 B2; 9,730,920 B2; 10,258,614 B2 and 10,799,493 B2 have been issued.  In the interest of compact prosecution, the examiner has examined the instant application.  However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent Nos. 9,458,130 B2; 9,730,920 B2; 10,258,614 B2 and 10,799,493 B2.  Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent Nos. 9,458,130 B2; 9,730,920 B2; 10,258,614 B2 and 10,799,493 B2 and no Terminal Disclaimer has been filed, the rejection is maintained.

Conclusion
Claims 1, 21, 22, 24, 27, 35, 37, 39, 41, and 44 are rejected. 
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Rayna Rodriguez/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628